 

Exhibit 10.2
 
AMENDMENT TWO TO SECOND AMENDED AND RESTATED NORCO SITE SERVICES, UTILITIES,
MATERIALS AND FACILITIES AGREEMENT BETWEEN SHELL CHEMICAL LP
AND MOMENTIVE SPECIALTY CHEMICALS INC.
 
This Amendment Two (“Amendment”) to the Second Amended and Restated Norco Site
Services, Utilities, Materials and Facilities Agreement Between Shell Chemical
LP and Resolution Performance Products LLC, dated effective November 1, 2004, as
amended by that certain Amendment One to Second Amended and Restated Norco Site
Services, Utilities, Materials and Facilities Agreement between Shell Chemical
LP and Hexion Specialty Chemicals, Inc. dated effective January 1, 2006 (the
“SUMF Agreement”) is entered into between Momentive Specialty Chemicals Inc.
(f/k/a Hexion Specialty Chemicals, Inc.) (“Momentive”) as successor-in-interest
to Resolution Performance Products LLC and Shell Chemical LP (“Shell”). Shell
and Momentive may be referred to individually as a “Party” and collectively as
the “Parties”.
 
IN CONSIDERATION of the premises and mutual covenants contained herein, the
Parties agree as follow:
 
ARTICLE ONE
DEFINITIONS
 
SECTION 1.1. Definitions in Other Instruments. Capitalized terms used herein and
not defined herein have the meanings ascribed to them in the SUMF Agreement.
 
ARTICLE TWO
AMENDMENT TO THE SUMF AGREEMENT
 
All reference in the SUMF Agreement to “Hexion Specialty Chemicals,Inc” shall be
replaced with “Momentive Specialty Chemicals Inc.”, and all references to
“Hexion” shall be replaced with “Momentive”.
 
SECTION 2.1. Deletion and replacement of Schedule 3.2 C to the SUMF Agreement.
 
Schedule 3.2 C to the SUMF Agreement is hereby deleted and replaced to read in
its entirety as set forth by Schedule 3.2 C (v2011), attached hereto as Exhibit
A. All references to “Schedule 3.2 C” in the SUMF Agreement shall be replaced
with “Schedule 3.2 C (v2011)”.
 
SECTION 2.2. Definition of Infrastructure Charge.
 
The definition of “Infrastructure Charge” is hereby deleted in its entirety and
replaced with the following:
 
“Infrastructure Charge” means the charge related to infrastructure used to
provide SUMF Items which is a charge in lieu of depreciation and capital
required for the continuing operation of existing SUMF Assets. For the avoidance
of doubt, capital required to comply with changes to Environmental Law that is
not attributable to one Party under Article 12 of the SUMF Agreement shall be
considered as being required for the continuing operation of existing SUMF
Assets.
 
SECTION 2.3. Addition to Schedule 3.2 D to the SUMF Agreement.
 
The following paragraph is added to Schedule 3.2 D to the SUMF Agreement as
Paragraph 6 (e):
In the event that the storm water ditches located throughout the West Site are
inspected and waste and/or wastewater is discovered to be in the ditches, then
the responsible Party will cease operation of any contributing activity and make
best efforts to isolate and block in the source of such ingress. The responsible
Party will then remove said material and be accountable for its contributive
share of all defined costs related to cleaning up the specific incident.
 
ARTICLE THREE
MISCELLANEOUS
 
SECTION 3.1. Execution of Counterparts. This Amendment may be executed in
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.
 
SECTION 3.2. Applicability of the Original Agreement. Except as amended and
supplemented by this Amendment, all of the provisions of the SUMF Agreement
shall remain in full force and effect.
 
SECTION 3.3. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of Louisiana, without regard to the
conflict of law thereof.
 
SECTION 3.4. Effective Date. This Amendment shall be effective as of January 1,
2011.
 

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this amendment to be executed
by their duly authorized representatives.
 
MOMENTIVE SPECIALTY CHEMICALS INC.
 
 
By: _________________________________
 
 
Title: _______________________________
 
                        
Date: ________________________________
 
 
SHELL CHEMICAL LP
 
 
By: _________________________________
 
 
Title: _______________________________
 
                        
Date: ________________________________
 
            
 

2

--------------------------------------------------------------------------------

 

EXHIBIT A OF AMENDMENT TWO TO SECOND AMENDED AND RESTATED NORCO SITE SERVICES,
UTILITIES, MATERIALS AND FACILITIES AGREEMENT
SCHEDULE 3.2 C (v2011)
 
1.
Biotreater System Services

 
2.
Purchaser: Momentive

Supplier: Shell
 
3.
“Biotreater System” shall mean all equipment utilized to receive, adjust and
treat all waste water including the primary and secondary biotreaters, and the
solid incinerator, in each case outside the first block valve off the supply
header servicing a consuming unit, any buildings and structures used for the
purpose of operating such equipment, and any modifications, additions or
improvements thereto. A process flow diagram with demarcations of the systems
collectively described as the primary and secondary biotreaters, and the solid
incinerator, is included in Appendix A.

 
4.
Specifications:

 
The following is a list of plant components that may be discharged into the
effluent system for treatment at the Biotreater System. In an effort to comply
with the effluent treatment system capacity and environmental regulations, the
corresponding maximum limits will be enforced. Shell shall notify Momentive of
any additional or revised limits within a reasonable time before the changes are
effective. Momentive and Shell agree to amend this schedule to incorporate such
revised limits.
 
API BASIN**
PARAMETER
LIMIT*
AVERAGE
MAXIMUM
Isopropyl Alcohol (IPA)
28 ppm
450 ppm
Methyl Ethyl Ketone (MEK)
9.8 ppm
450 ppm
Methyl Isobutyl Ketone (MIBK)
14 ppm
144 ppm
Epichlorohydrin (ECH)
8.8 ppm
150 ppm
2,3 Dichloro 1-propanol (2,3 DCH)
1 ppm
75 ppm
1,3 Dichloro 2-propanol (1,3 DCH)
1 ppm
75 ppm
Toluene
0.35 ppm
6 ppm
Ethylene Dichloride (EDC)
0.70 ppm
15 ppm
Flow
2,495 gpm
2,495 gpm
Temperature (annual average)
85 deg F

 
ECH STRIPPER BOTTOMS
PARAMETER
LIMIT*
AVERAGE
MAXIMUM
Isopropyl Alcohol (IPA)
0.15 ppm
1.5 ppm
Methyl Ethyl Ketone (MEK)
0.22 ppm
2.2 ppm
Epichlorohydrin (ECH)
13 ppm
50 ppm
2,3 Dichloro 1-propanol (2,3 DCH)
15 ppm
25 ppm
1,3 Dichloro 2-propanol (1,3 DCH)
25 ppm
50 ppm
Flow
1,800 gpm
2,127 gpm
Temperature
105 deg F
119 deg F
Total Organic Compounds (operational limit)
24,000 lbs/day


3

--------------------------------------------------------------------------------

 

HPRU EFFLUENT**
PARAMETER
LIMIT*
AVERAGE
MAXIMUM
Isopropyl Alcohol (IPA)
500 ppm
1000 ppm
Methyl Ethyl Ketone (MEK)
60 ppm
902 ppm
Methyl Isobutyl Ketone (MIBK)
10 ppm
2360 ppm
Epichlorohydrin (ECH)
30 ppm
387 ppm
2,3 Dichloro 1-propanol (2,3 DCH)
3590 ppm
3590 ppm
1,3 Dichloro 2-propanol (1,3 DCH)
3590 ppm
3590 ppm
Toluene
60 ppm
500 ppm
Flow
45 gpm
50 gpm

 
* The limits listed above are taken from Title V Permit 2889-V1, issued
11/26/07. Please note that all of the components included in the permit are not
represented in the above tables, as some components are either not tested
frequently or not known to cause a concern for source control limits. For a
comprehensive list of all permitted components, refer to Permit No. 2889-V1.
** For the avoidance of doubt, the limits listed above for the API Basin and the
HPRU Effluent shall only apply to the equipment numbered A-T201 and A-T501,
respectively, and not to the streams entering into these vessels.
 
Per the LPDES LA #0005762 water permit, a pH specification range of 6-9 is
applicable for the effluent stream(s) of the Biotreater System. Both Parties
will proactively monitor their various feed streams to the Biotreater System,
communicate pH excursions, and collaborate to control, mitigate and recover from
these excursions.
 
Except as otherwise set forth below, the following limits apply for purposes of
compliance with 40 CFR 63 Subpart DD, National Emission Standard for Hazardous
Air Pollutants from Off-Site Waste and Recovery Operations (OSWRO MACT).
 
 STREAM
  LIMIT*
 TiCl4 Abatement Unit
 < 500 ppm total volatile organic hazardous air pollutants (VOHAP) on an annual,
flow weighted average as measured at meter F5623. A listing of VOHAPs is
included in Section 7 (k) below.
 HPRU Effluent
HPRU wastewaters are subject to and must meet the control standards specified in
40 CFR 63 Subpart FFFF, MON MACT. Shell facilities are exempt from the
monitoring requirements in OSWRO MACT per 40 CFR 63.683(b)(2)(i) as there are no
longer any Group 1 process wastewater streams from HPRU routed to Shell.
C Unit Effluent
C Unit wastewaters are subject to and must meet the control standards specified
in 40 CFR 63 Subparts G, HON MACT. Therefore, as per 40 CFR 63.680(b)(2)(v)(A),
this stream does not meet the definition of offsite waste in OSWRO MACT.

 
* The limits above are based on the treatment of the East Side feed stream at an
average flow rate of 2,200 gpm. The parameters are subject to change if
applicable regulations change.
 
5. Firm Capacity Reservation and Biotreater System capacity:
a)
Primary Biotreater (flow): Momentive Firm Capacity Reservation, annualized =
1,576,800 Kgal; Primary Biotreater (flow) max capacity = 5000 gpm; Momentive
Firm Capacity Reservation share = 60.00%

b)
Primary Biotreater (solids): Momentive Firm Capacity Reservation, annualized =
15,200 Klbs; Primary Biotreater (solids) max capacity = 126 Klbs/day; Momentive
Firm Capacity Reservation share = 33.05%

c)
Secondary Biotreater: Momentive Firm Capacity Reservation, annualized = 6950
Klbs; Secondary Biotreater (TOC) max capacity = 38.16 Klbs/day; Momentive Firm
Capacity Reservation share = 49.90%

d)
Solids Incinerator: Momentive Firm Capacity Reservation, annualized = 104,200
Klbs (wet basis); Solids Incinerator max capacity = 392.64 Klbs/day (wet basis);
Momentive Firm Capacity Reservation share = 72.71%

 
6. Curtailment: Consistent with Article 7 of the SUMF agreement.
 

4

--------------------------------------------------------------------------------

 

7. Delivery Terms and Conditions:
(a)
Momentive acknowledges that hazardous materials contained in its waste materials
delivered to the Biotreater System shall be owned by Momentive at all times.

(b)
In the event Biotreater System capacity is increased, de-rated or otherwise
decreased on a long term basis at Shell's sole discretion, Momentive's Firm
Capacity Reservation will remain the same except in the case where Momentive
elects to fund Improvement Capital that expands Biotreater System capacity, as
provided in Article 12 of the SUMF agreement and as defined in Paragraph 8(c)
below. In the event that Momentive elects to fund (in whole or in part)
Improvement Capital, Momentive's Firm Capacity Reservation per Paragraph 5 of
this Schedule will be adjusted to reflect such changes in Biotreater System
capacity, the results of such change to be documented and appended to this
Schedule. Should Biotreater System capacity be increased, de-rated or otherwise
decreased on a long term basis at the Parties' mutual agreement, Momentive's
Firm Capacity Reservation per Paragraph 5 of this Schedule will be adjusted to
reflect such changes in the Biotreater System capacity, the results of such
change to be documented and appended to this Schedule.

(c)
After review and consultation with Momentive, Shell shall not refuse to store,
handle, treat or dispose of any Momentive hazardous materials that, as of the
date hereof are currently being handled if such hazardous materials (i) are
being generated on site by Momentive Facilities and (ii) are not in excess of
the Momentive's Firm Capacity Reservation. Correspondingly, except after
consultation and review with Momentive, Shell will not store, handle, treat or
dispose of any Shell hazardous materials that as of the date hereof are not
currently being handled if such hazardous materials (i) are not being generated
on site by the Shell Facilities or by any facilities of Shell or its Affiliates,
or (ii) are not being evaluated by the same criteria as hazardous waste is being
evaluated for Momentive.

(d)
Shell shall be responsible for notifying Governmental Authorities regarding all
aspects of the Biotreater System operation. If a release at Shell is caused by
Momentive, then Momentive will assist Shell in all follow-up requirements in
such a manner that will allow Shell to provide agency reports in the allotted
timeframe. This includes the notification of the Shell Site Supervisor promptly
after Momentive becomes aware that it may be responsible for such release. If an
odor from the Biotreater System is detected of unknown origin, Momentive will
assist Shell in determining the responsible Party. Each Party will assist the
other in all routine environmental reporting activities as needed.

(e)
Unit source control limits will be developed based on the control limits for the
Biotreater System or other Environmental Law. Momentive and Shell will each
monitor these limits in their respective unit labs.

(f)
If any new chemicals are introduced into any part of Momentive that may be
introduced into the waste water, Momentive will be required to alert the Shell
Biotreater System Technical Department and the Shell Environmental Department to
determine the treatability and permit impacts of this new chemical in the
Biotreater System. This includes, but is not limited to, any new process
materials, any new chemicals introduced into the cooling water system, and any
new waste material. This notification to Shell must be made 12 months in advance
or as soon as practicable. In no case will Momentive commence the use of this
new material prior to written concurrence from Shell, which consent will not be
unreasonably withheld.

(g)
Samples run at the Biotreater System for Momentive exclusively will be at
Momentive's expense.

(h)
In the event of an unusual excursion from normal operating parameters resulting
in repair and/or clean up costs, including costs to provide temporary services
and equipment, the Party responsible for such excursion shall pay all such
defined costs related to such unusual excursion. The root cause(s) for the
excursion must be directly and wholly attributable to one Party, and the
incremental defined costs must be greater in sum than a deminimus amount of
$50,000, for this clause to take effect. Both Parties must agree on the cause of
such an excursion, and on the incremental repair and/or clean up costs
associated with any such excursion. Written notification of said event and
resulting costs must be made by Shell within 60 days of the unusual excursion
event. Any disputes and dispute resolution proceedings shall be handled pursuant
to Article 18 of the SUMF agreement.

(i)
Since the start-up of the 400 section of the ECH unit could adversely affect the
Biotreater System, the following start-up schedule with respect to the ECH unit
will be enforced:


5

--------------------------------------------------------------------------------

 

Start-up rates for <12 hours shutdown
GPM to loops
Duration
30
For 12 hours
40
After 12 hours
Max
After 24 hours

 
Start-up rates for 12-24 hours shutdown
GPM to loops
Duration
25
For 8 hours
30
After 8 hours
35
After 16 hours
40
After 24 hours
45
After 32 hours
Max
After 40 hours

 
Start-up rates for 24-48 hours shutdown
GPM to loops
Duration
20
For 8 hours
25
After 8 hours
30
After 16 hours
35
After 24 hours
40
After 32 hours
45
After 40 hours
Max
After 48 hours

 
Start-up rates for 48-96 hours shutdown
GPM to loops
Duration
15
For 12 hours
20
After 12 hours
25
After 24 hours
30
After 36 hours
35
After 48 hours
40
After 60 hours
45
After 72 hours
50
After 85 hours
55
After 96 hours
Max
After 108 hours


6

--------------------------------------------------------------------------------

 

Start-up rates for >96 hours shutdown
GPM to loops
Duration
15
For 18 hours
20
After 18 hours
25
After 36 hours
30
After 54 hours
35
After 72 hours
40
After 90 hours
45
After 108 hours
Max
After 126 hours

 
The above rates may be accelerated depending on the state of the Biotreater
System. There will be no alterations to the rate schedule without the approval
of the Shell Utilities Production Unit Manager.
 
(j)
Meters that are used to characterize feeds to the Biotreater System include:

 
    F9046 from C-Unit Effluent Pit to the Primary Biotreater
    F9076 from the Solvent Recovery Column (HPRU) to the Primary Biotreater
    F1004 from ECH stripper bottoms to the Primary Biotreater
    F1006 from CaCl tank to the LPDES 001 outfall
    F5623 from TiCl Abatement Unit
    F0998 from the Solvent Recovery Column (HPRU) to the Primary Biotreater
  
(k)
The determination of the annual, flow-weighted average concentration of VOHAPs
for wastewaters from the TiCl4 Abatement Unit will be made by Shell per 40 CFR
63.683(b)(1)(iii).

 
1.
A written sampling plan shall be maintained on-site in the Shell plant site
operating records.

2.
Sampling shall be done for all of the VOHAPs listed in table 1 of 40 CFR 63
Subpart DD reproduced below and expected to be present unless otherwise noted.

 
CAS
OSWRO VOHAP CHEMICAL
Possible present in wastewater basis Process Knowledge?
71-55-6
1,1,1-Trichloroethane (Methyl chloroform)
NO
79-34-5
1,1,2,2-Tetrachloroethane
NO
79-00-5
1,1,2-Trichloroethane (Vinyl trichloride)
NO
120-82-1
1,2,4-Trichlorobenzene
NO
12/8/1996
1,2-Dibromo-3-chloropropane
NO
106-88-7
1,2-Epoxybutane
NO
75-55-8
1,2-Propylenimine (2-Methyl aziridine)
NO
106-99-0
1,3-Butadiene
NO
542-75-6
1,3-Dichloropropene
NO
106-46-7
1,4-Dichlorobenzene
NO
123-91-1
1,4-Dioxane (1,4-Diethyleneoxide)
NO
540-84-1
2,2,4-Trimethylpentane
NO
95-95-4
2,4,5-Trichlorophenol
NO
6/2/1988
2,4,6-Trichlorophenol
NO
94-75-7
2,4-D, salts and esters
NO
51-28-5
2,4-Dinitrophenol
NO
121-14-2
2,4-Dinitrotoluene
NO


7

--------------------------------------------------------------------------------

 

79-46-9
2-Nitropropane
NO
75-07-0
Acetaldehyde
NO
5/8/1975
Acetonitrile
NO
98-86-2
Acetophenone
NO
2/8/107
Acrolein
NO
107-13-1
Acrylonitrile
NO
5/1/107
Allyl chloride
NO
71-43-2
Benzene (includes benzene in gasoline)
YES
7/7/1998
Benzotrichloride (isomers and mixture)
YES
100-44-7
Benzyl chloride
YES
92-52-4
Biphenyl
NO
542-88-1
Bis(chloromethyl)ether
NO
75-25-2
Bromoform
NO
75-15-0
Carbon disulfide
NO
56-23-5
Carbon tetrachloride
NO
43-58-1
Carbony sulfide
NO
133-90-4
Chloramben
NO
108-90-7
Chlorobenzene
YES
67-66-3
Chloroform
NO
107-30-2
Chloromethyl methyl ether
NO
126-99-8
Chloroprene
NO
98-82-8
Cumene
NO
334-88-3
Diazomethane
NO
132-64-9
Dibenzofurans
NO
111-44-4
Dichloroethyl ether (Bis(2-chloroethyl ether)
NO
64-67-5
Diethyl sulfate
NO
79-44-7
Dimethyl carbamoyl chloride
NO
77-78-1
Dimethyl sulfate
NO
106-89-8
Epichlorohydrin (1-Chloro-2,3-epoxypropane)
NO
140-88-5
Ethyl acrylate
NO
100-41-4
Ethyl benzene
YES
75-00-3
Ethyl chloride (Chloroethane)
YES
106-93-4
Ethylene dibromide (Dibromoethane)
NO
6/2/107
Ethylene dichloride (1,2-Dichloroethane)
NO
151-56-4
Ethylene imine (Aziridine)
NO
75-21-8
Ethylene oxide
NO
75-34-3
Ethylidene dichloride (1,1-Dichloroethane)
NO
 
Glycol ethers {d} that have a Henry's Law constant value equal to or greater
than 0.1 Y/X (1.8 x 10[6] atm/gm-mole/m[3]) at 25ºC
NO


8

--------------------------------------------------------------------------------

 

118-74-1
Hexachlorobenzene
NO
87-68-3
Hexaclorobutadiene
NO
67-72-1
Hexachloroethane
NO
110-54-3
Hexane
NO
78-59-1
Isophorone
NO
58-89-9
Lindane (all isomers)
NO
67-56-1
Methanol
NO
74-83-9
Methyl bromide (Bromomethane)
NO
74-87-3
Methl chloride (Chloromethane)
NO
78-93-3
Methyl ethyl ketone (2-Butanone)
NO
74-88-4
Methyl iodide (Iodomethane)
NO
10/1/108
Methyl isobutyl ketone (Hexone)
NO
624-83-9
Methyl isocyanate
NO
80-62-6
Methyl methacrylate
NO
4/4/1634
Methyl tert butyl ether
NO
9/2/1975
Methylene chloride (Dichloromethane)
NO
121-69-7
N,N-Dimethylaniline
NO
91-20-3
Naphthalene
NO
98-95-3
Nitrobenzene
NO
95-53-4
o-Toluidine
NO
82-68-8
Pentachloronitrobenzene (Quintobenzene)
NO
87-86-5
Pentachlorophenol
NO
75-44-5
Phosgene
NO
123-38-6
Propionaldehyde
NO
78-87-5
Propylene dichloride (1,2-Dichloropropane)
NO
75-56-9
Propylene oxide
NO
100-42-5
Styrene
NO
9/3/1996
Styrene oxide
NO
127-18-4
Tetrachloroethylene (Perchloroethylene)
NO
108-88-3
Toluene
YES
1/6/1979
Trichloroethylene
NO
121-44-8
Triethylamine
NO
5/4/108
Vinyl acetate
NO
593-60-2
Vinyl bromide
NO
1/4/1975
Vinyl chloride
NO
75-35-4
Vinylidene chloride (1,1-Dichloroethylene)
NO
1330-20-7
Xylenes (sum of isomers and mixture)
YES

 
This table applies only to TiCL4 abatement. The HPRU is no longer subject to the
OSWRO VOHAP rule.
 

9

--------------------------------------------------------------------------------

 

3.
Sampling frequencies and analysis should be done at intervals deemed appropriate
as agreed by Shell and Momentive, to meet the requirements of 40 CFR 63.694.

4.
Momentive will grant Shell access to Momentive process areas as needed to
procure any required samples. Shell will follow all Momentive-required
notification and permitting requirements for access to such areas.

5.
A summary of all sample results and associated calculations shall be sent to
Momentive within 30 days following the sampling event. Momentive and Shell will
in good faith take all necessary steps to reduce flow/concentration of the
wastewater until the annual average, flow-weighted VOHAP concentration is
projected to be < 500 ppmw for the 12-month period.

 
8. Pricing:
 
(a)
(1) Variable Cost: Momentive will be charged Variable Costs based on its
utilization-based allocation of each and all Biotreater Systems. Momentive shall
pay for its utilization-based share of solids disposal as a Variable Cost.
Momentive shall also pay for its utilization-based share of chemicals usage as a
Variable Cost. Momentive's utilization-based allocation of Variable Cost
charges, with calculation/estimation basis drawn from actual usage data, is
detailed in Appendix B, for each Biotreater System, as defined in Appendix A,
and is summarized below.

 
Primary biotreater (flow) = 91.50%
Primary biotreater (solids) = 100.0%
Primary biotreater, composite, weighted by 40% flow and 60% solids = 96.60%
 
Secondary biotreater (TOC) = 78.95%
 
Solids incinerator (solids, dry) = 95.11%
 
(2) These Variable Cost allocation percentages are applied to the various
categories of Variable Costs as follows.
 
Variable Cost Category
Momentive variable cost allocation, %
Basis for allocation
Natural Gas
95.11
Used to fire solids incinerator
Nitrogen
10.00
Primarily used in nitrogen sweep for TT-206 for East Site feed to the primary
biotreater (90%), plus intermittent decon use in all areas (10%)
Electricity
88.94
Used in all areas, weighted 20-40-40 for primary biotreater-secondary
biotreater-solids incinerator
Air
88.94
Used in all areas, weighted 20-40-40 for primary biotreater-secondary
biotreater-solids incinerator
Steam
88.94
Used in all areas, weighted 20-40-40 for primary biotreater-secondary
biotreater-solids incinerator
Water
95.60
Used in primary biotreater and solids incinerator (firewater, potable water,
desuperheating water), weighted 33-67 for primary biotreater-solids incinerator
Cooling Water
—
From C Unit cooling water tower, used for East Site feed cooling
Flare
—
Used primarily for butylene sphere venting
Acid/Caustic
59.4
Mutually agreed number based upon 2004 and 2006 primary biotreater firm capacity
reservation percentages
Process Chemicals
88.94
Comprising settling chemicals (secondary biotreater), filter press polymer
(solids incinerator), urea and phosphoric acid (primary/secondary biotreater),
weighted 20-40-40 primary biotreater-secondary biotreater-solids incinerator
Solids Disposal
95.11
Alternative to solids incineration, hence tied to solids incinerator


10

--------------------------------------------------------------------------------

 

 
(3) The Parties agree to review, and revise as necessary, the utilization
patterns and premises, as described in Appendix B, used to determine these
Variable Cost allocations. In turn, these Variable Cost allocation percentages
will be changed upon mutual agreement of the Parties, the results of such change
to be documented and appended to this Schedule. This review shall take place
whenever there is a material and sustained shift in utilization patterns, or
annually upon the effective date of this Schedule, whichever is sooner.
 
(4) If it becomes necessary to employ the services of a Third Party to handle
any streams outlined in this Schedule, Momentive will share the cost of the
Third Party based on its utilization-based Variable Cost percentage for that
Biotreater System which would ordinarily process/treat the affected stream.
Shell shall review and consult with Momentive prior to employing such Third
Parties if the Third Party is to handle Momentive's Hazardous Substances.
 
(b)
(1) Fixed Costs: Momentive will be charged $289,358 per month as the Fixed Costs
Charge, subject to escalation each year as described in Paragraph 9 below.

 
(2) In addition, any fines or other environmental remediation costs paid by
Shell as a result of non specification feedstocks shall be charged to Momentive
as additional Fixed Costs, but only if Shell demonstrates such fines or other
environmental remediation costs result from or are caused by the non
specification feedstock of Momentive.
 
(c)
Capital Costs: Momentive will be charged $68,069 per month as the Infrastructure
Charge. Capital expenditure that expands capacity or increases capability and
that is not required for the continuing operation of existing assets or related
to regulatory change is defined as “Improvement Capital” which either Party can
choose to decline to participate under Article 12 of the SUMF Agreement.
Consistent with Paragraph 7(b) of this Schedule and only for this category of
capital expenditure, Momentive's Firm Capacity Reservation to the system or
systems that are to be affected by the Improvement Capital expenditure will be
modified and any corresponding cost recovery formulas including, but not limited
to, those related to Variable Costs, Infrastructure Charges, and Fixed Operating
Costs, may be renegotiated.

 
(d)
Exceedance Costs: In the event Momentive's usage of any of the Biotreater System
services described in Paragraph 5 above in any calendar year exceeds its Firm
Capacity Reservation for such service for such year, then Momentive shall pay,
in addition to the other charges set forth in this Schedule, an additional
amount of Fixed Costs for such year, determined in the following manner:

 
a.
If the exceedance is 105% or less: by multiplying the percentage by which
Momentive's usage of such service exceeds 100% of its Firm Capacity Reservation
for such service times 80% of the total Fixed Costs Charge for such year as set
out in clause b (1) above times Y where in the case of 5(a) Y = 10%; 5(b) Y=10%;
5(c) Y=40%; and 5(d) Y=40%.

b.
If the exceedance is greater than 105%: by multiplying the percentage by which
Momentive's usage of such service exceeds 100% of its Firm Capacity Reservation
for such service times the total Fixed Costs Charge for such year as set out in
clause b (1) above times Y where in the case of 5(a) Y = 10%; 5(b) Y=10%; 5(c)
Y=40%; and 5(d) Y=40%.

 
9. Escalation: The Fixed Costs Charge will be adjusted beginning April 1, 2012,
and annually thereafter on the anniversary of such date, according to the
following formula. (For avoidance of doubt, the following formula shall be used
for the adjustment to be made on April 1, 2012. Adjustments on the anniversary
dates of April 1, 2012 shall be made using the same formula, with the variables
adjusted to correspond to the calendar year for which the adjustment is to be
made. The Example Hypothetical Calculation is provided for the purpose of
illustration based on an April 1, 2013 adjustment using hypothetical numbers.)
 
ADJUSTMENT(2012) =
(0.75 * WAGE(2011)) + 0.25 * {(NELSON(2011) - NELSON(2010))}
NELSON(2010)
 
CHARGES(2012) = CHARGES(2011) + {ADJUSTMENT(2012)*CHARGES(2011)}
 
The numeric value of the ADJUSTMENT and CHARGES shall be rounded to four decimal
places.
 
Where:
 
    ADJUSTMENT(2012) is the 2012 adjustment to the Fixed Costs Charge.
 
    CHARGES(2012) is the annual Fixed Costs Charge for 2012.
 
    CHARGES (2011) is the annual Fixed Costs Charge for 2011.
 
    WAGE(2011) is Shell's Norco 2011 average annual non-union staff salary
percentage increase expressed as a decimal.
 

11

--------------------------------------------------------------------------------

 

    NELSON is the Nelson Refining Construction Index published in the Oil and
Gas Journal.
 
    NELSON(2011) is the average monthly value of NELSON for 2011.
 
    NELSON (2010) is the average monthly value of NELSON for 2010.
 
EXAMPLE hypothetical calculation for April 1, 2013
 
WAGE(2012) = 4.5%
NELSON(2012) = 410
NELSON (2011) = 400
CHARGES(2012) = $4.2640 mln$
ADJUSTMENT(2013) = 0.75*0.045 + 0.25*{(410-400)/400} = 0.0400
CHARGES(2013) = 4.2640 mln$ + (4.2640 mln$ * 0.0400) = 4.4346 mln$
 
10. Term: This Schedule 3.2 C (v2011) shall terminate without further notice on
December 31, 2015 at 11:59:59 pm; provided, however, that Momentive and Shell
shall meet no later than June 1, 2015 to attempt to agree on the terms and
conditions for renewing this Schedule. Neither Party shall be obligated to reach
agreement on the terms and conditions of such renewal and may reject any terms
or conditions for renewal for any reason at its sole discretion, including, but
not limited to, renewing the terms of this Schedule without change. If for any
reason Momentive and Shell are unable to agree on the terms of renewal of this
Schedule by December 31, 2015 then the terms of this Schedule will continue on a
month-to-month basis until a new agreement is reached, subject to the following
modification: the Escalation formula in Paragraph 9 will be suspended.

12

--------------------------------------------------------------------------------

 

APPENDIX A
 
PROCESS FLOW DIAGRAM
DEMARCATING BOUNDARIES FOR
SUMF AGREEMENT DEFINED
BIOTREATER SYSTEMS

13

--------------------------------------------------------------------------------

 

[shellsumf018.jpg]

14

--------------------------------------------------------------------------------

 

APPENDIX B
CALCULATION BASIS USED TO DETERMINE
VARIABLE COST ALLOCATION PERCENTAGES
 
Units of Measure
 
All mass flow rates are corrected to a dry basis and are in Klbs/day, or 1,000
lbs/day.
All volumetric flow rates are in gallons per minute.
 
Primary Biotreater
 
Refer to Appendix A for the grouping of equipment included in this system. The
boundaries are drawn such that the Primary Biotreater begins with the API basin,
and ends at the discharge of
P-T216/217/501/502/251/252.
 
FIRM CAPACITY
•
Maximum flow capacity - Estimated at 5,000 gpm, based upon the historical
maximum for Primary Biotreater flow. This includes storm water flow from the
West Site. This flow is measured using F2018.TU, which records flow from T-T252
to the mix tank

•
T-T251.

 
•
Maximum solids capacity - 126 Klbs/day. A-T213's underflow pumps have a
documented design capacity of 150 gpm. The average solids concentration of this
underflow (WSBTPRIMUN!NONE!TSS_VSSWS TSS@limsnrc) is 7%, based upon lab data
from October 2008 to September 2010.

 
150 gpm (8.34 lb/gal)(60 min/ 1hr)(24 hrs/ 1 day)*0.07 = 126 Klbs/day
 
 
USAGE
•
East Site (Shell) flow - The East Site has only one metered stream to the
Primary Biotreater, F2051.TU, which measures spent caustic flow to the Primary
Biotreater. Average spent caustic flow from the East Site between October 2008
and September 2010 is 35 gpm.

•
West Site (Shell) flow - 220 gpm. Contributions from the West Site groundwater
wells and the T-Unit control room sanitary sewer are estimated to total 20 gpm.
Since Shell has facilities or assets located on approximately 25% of the land on
the West Site, and West Site storm water flow is estimated to be 800 gpm (on
average), Shell's proportion of storm water flow to the Primary Biotreater is an
estimated 200 gpm.

•
West Site (Momentive) flow - 2,745 gpm. This is derived mathematically by
subtracting Shell flows from both the East and West sites from the total flow to
the Primary Biotreater, F2018.TU. The average flow recorded by F2018.TU between
October 2008 and September 2010 is 3,000 gpm. This flow data is compiled only
from periods of time when the C-Unit is operational.

 
3,000 gpm - 35 gpm - 220 gpm = 2,745 gpm
 
•
East Site (Shell) solids - Insignificant and estimated to be zero in all East
Site streams to the Primary Biotreater.

•
West Site (Shell) solids - Contribution from Shell operations at the West Site
is estimated to be zero.

•
West Site (Momentive) solids - This is derived mathematically by subtracting the
biomass generated by Momentive's TOC load in the Secondary Biotreater (as
documented below) from total Momentive solids fed to the Solids Incinerator (as
documented below). Per the original biotreater design, 1 lb of TOC produces
approximately 0.5 lb of biomass.

 
42.0 Klbs/day - 16.2 Klbs TOC/day (0.5 lb biomass/ 1 lb TOC) = 33.9 Klbs/day
 
•
Momentive Usage Percentage - For the Primary Biotreater, this percentage is
derived by dividing the quantity of Momentive usage by the total quantity used.
The percentage usage related to flow forms 40% of the overall usage, and the
percentage usage related to solids froms 60% of the overall usage. Hence
Momentive's usage percentage for the Primary Biotreater is calculated to be:

 
2745 gpm/ 3000 gpm * 40% + 33.9 Klbs/day / 33.9 Klbs/day * 60% = 96.60%
 

15

--------------------------------------------------------------------------------

 

Secondary Biotreater
 
Refer to Appendix A for the grouping of equipment included in this system. The
boundaries are drawn such that the Secondary Biotreater begins at the discharge
of P-T251/252, and ends at the final outfall and the discharge of P-T716.
 
FIRM CAPACITY
•
Maximum TOC (Total Organic Carbon) capacity - 38.16 Klbs/day, based upon the
biotreater design specifications.

 
USAGE
•
East Site (Norco) TOC loading - This is calculated using the average TOC content
of the East Site stream
(A002-TU-SX-NET-ES_FEED_11AM,TOC,LOG,SAMPLE,ENVIRO@otterhdc) and the average
flow rate of the same stream, as measured by F2000.TU. TOC data recorded between
May 2010 and September 2010 is used to establish the average East Site feed TOC
content of 200 ppm, excluding periods in 2009-2010 when East Site feed
composition was not representative due to large unit outages. The average flow
rate of the East Site feed stream (1800 gpm) is from this same May-September
2010 timeframe, so as to preserve data consistency.

 
200 ppm TOC x 1,800 gpm x 0.012 x 1Klb/1000 lb = 4.32 Klbs/day
    
•
West Site (Shell) TOC loading - Contribution from Shell operations at the West
Site is estimated to be zero.

 
•
West Site (Momentive) TOC loading - This is calculated using the average TOC
content of the West Site stream (OTR146198 ..
A002-TU-A-T213_5,TOC,LOG,SAMPLE,ENVIRO@otterhdc) and the average flow rate of
the same stream, as measured by F2018.TU. Data is compiled from 2009-2010
operations, excluding periods when the C-Unit was shutdown. The average TOC
concentration is 450 ppm, and the average flow rate is 3,000 gpm.

 
450 ppm TOC x 3,000 gpm x 0.012 x 1Klb/1000 lb = 16.2 Klbs/day
    
•
Momentive Usage Percentage - For the Secondary Biotreater, this percentage is
derived by dividing the quantity of Momentive usage by the total quantity used.

 
16.2 Klbs/day / (16.2 + 4.32 ) Klbs/day * 100% = 78.95%
 
Solids Incinerator
 
Refer to Appendix A for the grouping of equipment included in this system. The
boundaries are drawn such that the Solids Incinerator begins at the discharge of
P-T716 and ends at the roll-off containers or the incinerator stack.
FIRM CAPACITY
•
Maximum incineration capacity - 90.31 Klbs/day, on a dry basis. This is
calculated by multiplying 392.64 Klbs/day (the incineration capacity on a wet
basis, per the environmental compliance limit) by the average solids content of
the biotreater feed (23%), as referenced below.

 
USAGE
•
East Site (Shell) solids loading - This is calculated using the total East Site
TOC loading, and assumes there are zero inorganic solids included. Per the
original biotreater design, 1 lb of TOC produces approximately 0.5 lb of
biomass.

 
4.32 Klbs TOC/day ( 0.5 lb biomass / 1 lb TOC ) = 2.16 Klbs/day solids (dry
basis)
    
•
West Site (Shell) solids loading - Contribution from Shell operations at the
West Site is estimated to be zero.

 
•
West Site (Momentive) solids loading - This is calculated by subtracting the
East Site and West Site solids loading attributable to Shell from the total
amount of solids fed to the solids incinerator, as measured by F7030.TU. The
resultant quantity represents the sum total of solids loading attributable to
Momentive. The average flow measured by F7030.TU between May 2009 and September
2010 was 4 tons/hr. The average solids concentration was 23%, recorded between
October 2008 and September 2010 (WSBTBLTPCK!NONE!SOLIDSPCT Percent
Solids@limsnrc).

4 tons/hr ( 2Klb / 1 ton)( 24 hrs / 1 day ) (0.23) - 2.16 Klbs/day = 42.0
Klbs/day solids (dry basis)
    
•
Momentive Usage Percentage - For the Solids Incinerator, this percentage is
derived by dividing the quantity of Momentive usage by the total quantity used.

 
42.0 Klbs/day / (42.0 + 2.16 ) Klbs/day * 100% =
95.11%                                                                

16